UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 1515 Charleston Avenue, Mattoon, Illinois 61938 (Address of principal executive offices) (Zip code) (217) 234-7454 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No As of May 7, 2008, 6,238,271 common shares, $4.00 par value, were outstanding. PART I ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share data) March 31, December 31, 2008 2007 Assets Cash and due from banks: Non-interest bearing $ 22,808 $ 28,737 Interest bearing 23,617 136 Federal funds sold 18,288 2,250 Cash and cash equivalents 64,713 31,123 Investment securities: Available-for-sale, at fair value 169,783 184,033 Held-to-maturity, at amortized cost (estimated fair value of $1,062 and $1,194 at March 31, 2008 and December 31, 2007, respectively) 1,043 1,178 Loans held for sale 3,612 1,974 Loans 734,229 746,187 Less allowance for loan losses (6,251 ) (6,118 ) Net loans 727,978 740,069 Interest receivable 6,582 8,309 Premises and equipment, net 15,210 15,520 Goodwill, net 17,363 17,363 Intangible assets, net 4,136 4,327 Other assets 10,740 12,442 Total assets $ 1,021,160 $ 1,016,338 Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ 120,775 $ 124,486 Interest bearing 674,932 646,097 Total deposits 795,707 770,583 Securities sold under agreements to repurchase 54,251 68,300 Interest payable 2,604 2,264 Other borrowings 59,250 67,250 Junior subordinated debentures 20,620 20,620 Other liabilities 5,532 6,869 Total liabilities 937,964 935,886 Stockholders’ Equity Common stock, $4 par value; authorized 18,000,000 shares; issued 7,163,687 shares in 2008 and 7,135,113 shares in 2007 28,655 28,540 Additional paid-in capital 23,941 23,308 Retained earnings 52,817 49,895 Deferred compensation 2,629 2,568 Accumulated other comprehensive income 1,815 1,096 Less treasury stock at cost, 923,385 shares in 2008 and 858,396 shares in 2007 (26,661 ) (24,955 ) Total stockholders’ equity 83,196 80,452 Total liabilities and stockholders’ equity $ 1,021,160 $ 1,016,338 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three months ended March 31, 2008 2007 Interest income: Interest and fees on loans $ 12,354 $ 12,172 Interest on investment securities 2,122 2,269 Interest on federal funds sold 158 81 Interest on deposits with other financial institutions 153 4 Total interest income 14,787 14,526 Interest expense: Interest on deposits 4,850 5,290 Interest on securities sold under agreements to repurchase 368 577 Interest on other borrowings 701 587 Interest on subordinated debentures 366 395 Total interest expense 6,285 6,849 Net interest income 8,502 7,677 Provision for loan losses 191 186 Net interest income after provision for loan losses 8,311 7,491 Other income: Trust revenues 744 717 Brokerage commissions 99 112 Insurance commissions 709 699 Service charges 1,321 1,270 Securities gains, net 151 139 Mortgage banking revenue, net 108 121 Other 838 774 Total other income 3,970 3,832 Other expense: Salaries and employee benefits 4,124 4,076 Net occupancy and equipment expense 1,235 1,217 Amortization of intangible assets 191 217 Stationery and supplies 143 145 Legal and professional 479 474 Marketing and promotion 176 206 Other 1,437 1,196 Total other expense 7,785 7,531 Income before income taxes 4,496 3,792 Income taxes 1,574 1,198 Net income $ 2,922 $ 2,594 Per share data: Basic earnings per share $ 0.47 $ 0.40 Diluted earnings per share $ 0.46 $ 0.40 Cash dividends per share $ - $ - See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Cash Flows (unaudited) Three months ended March 31, (In thousands) 2008 2007 Cash flows from operating activities: Net income $ 2,922 $ 2,594 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 191 186 Depreciation, amortization and accretion, net 516 450 Stock-based compensation expense 16 8 Gains on sale of securities, net (151 ) (139 ) (Gains) losses on sale of other real property owned, net 44 (19 ) Loss on write down of fixed assets 132 - Gains on sale of loans held for sale, net (121 ) (130 ) Origination of loans held for sale (12,134 ) (11,556 ) Proceeds from sale of loans held for sale 10,617 12,616 Decrease in other assets 2,662 1,211 Increase (decrease) in other liabilities 197 (715 ) Net cash provided by operating activities 4,891 4,506 Cash flows from investing activities: Proceeds from sales of securities available-for-sale - 7,567 Proceeds from maturities of securities available-for-sale 56,914 11,738 Proceeds from maturities of securities held-to-maturity 135 125 Purchases of securities available-for-sale (41,263 ) (12,572 ) Net decrease in loans 11,900 13,434 Purchases of premises and equipment (85 ) (158 ) Proceeds from sales of other real property owned 186 152 Net cash provided by investing activities 27,787 20,286 Cash flows from financing activities: Net increase in deposits 25,124 7,657 Decrease in federal funds purchased - (6,800 ) Decrease in repurchase agreements (14,049 ) (18,393 ) Proceeds from short term FHLB advances - 7,000 Repayment of short term FHLB advances (10,000 ) (7,000 ) Proceeds from long term FHLB advances - 10,000 Proceeds from long term debt 2,000 4,000 Repayment of long term debt - (500 ) Proceeds from issuance of common stock 262 444 Purchase of treasury stock (1,646 ) (3,008 ) Dividends paid on common stock (779 ) (732 ) Net cash provided by (used in) financing activities 912 (7,332 ) Increase in cash and cash equivalents 33,590 17,460 Cash and cash equivalents at beginning of period 31,123 21,836 Cash and cash equivalents at end of period $ 64,713 $ 39,296 Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ 5,945 $ 6,732 Income taxes 450 232 Supplemental disclosures of noncash investing and financing activities Loans transferred to real estate owned 135 18 Dividends reinvested in common stock 414 383 Net tax benefit related to option and deferred compensation plans 55 166 See accompanying notes to unaudited condensed consolidated financial statements. Notes to Consolidated Financial Statements (unaudited) Basis of Accounting and Consolidation The unaudited condensed consolidated financial statements include the accounts of First Mid-Illinois Bancshares, Inc. (“Company”) and the following wholly-owned subsidiaries: Mid-Illinois Data Services, Inc. (“MIDS”), The Checkley Agency, Inc. (“Checkley”), and First Mid-Illinois Bank & Trust, N.A. (“First Mid Bank”).All significant intercompany balances and transactions have been eliminated in consolidation.The financial information reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of the interim periods ended March 31, 2008 and 2007, and all such adjustments are of a normal recurring nature.Certain amounts in the prior year’s consolidated financial statements have been reclassified to conform to the March 31, 2008 presentation and there was no impact on net income or stockholders’ equity.The results of the interim period ended March 31, 2008 are not necessarily indicative of the results expected for the year ending December 31, 2008. The Company operates as a one-segment entity for financial reporting purposes. The 2007 year-end consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. The unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information required by U.S. generally accepted accounting principles for complete financial statements and related footnote disclosures although the Company believes that the disclosures made are adequate to make the information not misleading.These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2007 Annual Report on Form 10-K. Stock Plans At the Annual Meeting of Stockholders held May 23, 2007, the stockholders approved the First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (“SI
